  Case 2:19-cr-00399-ES Document 14 Filed 01/15/19 Page 1 of 1 PageID: 14



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

                                           :
UNITED STATES OF AMERICA
                                           :
                                           :   Mag. No. 18-3803 (MF)
            v.
                                           :
                                           :
RAMON L. AZCONA,
                                           :
LUIS E. VALENZUELA, and
FNU LNU                                    :   NOTICE OF APPEARANCE
                                           :
  (a/k/a “Bernardo Diaz)
                                           :
  (a/k/a “Juan”)
                                           :


            PLEASE TAKE NOTICE that Craig Carpenito, United States

Attorney for the District of New Jersey, by Jonathan M. Peck

(Jonathan.Peck@usdoj.gov), Assistant United States Attorney, is appearing for

the United States of America in the above-captioned matter.

                                          CRAIG CARPENITO
                                          United States Attorney

                                           s/ Jonathan M. Peck
                                    By:   Jonathan M. Peck
                                          Assistant United States Attorney



Dated:   January 15, 2019
